Per Curiam. On February 19, 1998, our opinion was handed down in this matter.1 We reversed the trial court and remanded the matter for further proceedings. The issue involved was whether state employees could sue the Arkansas Department of Education, Vocational and Technical Education Division, in state court for alleged violations of the Fair Labor Standards Act, 29 U.S.C.§§ 201-219 (1994 and Supp. I 1995). We held that they could and reversed the trial court’s judgment to the contrary. A mandate was issued in this matter after petition for rehearing was denied. On April 30, 1998, the mandate was recalled in connection with the petition of the Arkansas Department of Education to the United States Supreme Court for a writ of certiorari. On June 24, 1999, the United States Supreme Court granted the petition for a writ of certiorari and vacated the judgment and remanded the case for further consideration by this court in light of Alden v. Maine, 119 S.Ct. 2240, 144 L.Ed.2d 636 (1999). The mandate from the United States Supreme Court was issued on July 23, 1999.  We order rebriefing in this case in light of Alden v. Maine, supra. The Clerk of the Supreme Court will set the briefing schedule.   Reporter's note: See Jacoby v. Arkansas Dep’t of Education, 331 Ark. 508, 962 S.W.2d 773 (1998).